UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 12, 2010 Sysco Corporation (Exact name of registrant as specified in its charter) Delaware 1-06544 74-1648137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1390 Enclave Parkway, Houston, TX 77077-2099 (Address of principal executive office) (zip code) Registrant’s telephone number, including area code: (281) 584-1390 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Section 5 Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders. Sysco Corporation (“Sysco” or the “Company”) held its 2010 Annual Meeting of Stockholders on November 12, 2010.Four directors, John M. Cassaday, Manuel A. Fernandez, Hans-Joachim Koerber and Jackie M. Ward were elected for a three-year term.Directors whose terms continued after the meeting included Judith B. Craven, William J. DeLaney, Larry C. Glasscock, Jonathan Golden, Joseph A. Hafner, Jr., Nancy S. Newcomb, Phyllis S. Sewell, and Richard G. Tilghman. Other matters voted on included: · Approval of an amendment to the Sysco Corporation 1974 Employees’ Stock Purchase Plan toreserve 5,000,000 additional shares of Sysco Corporation common stock for issuance under the Plan; and · Ratification of the appointment of Ernst & Young LLP as our independent accountants for fiscal 2011. The final voting results were as follows: Number of Votes Cast Matter Voted Upon For Against/ Withheld Abstain Broker Non-Votes Election of Directors Class II John M. Cassaday Manuel A. Fernandez Hans-Joachim Koerber Jackie M. Ward Authorization of Amendment to 1974 Employees’ Stock Purchase Plan Ratification of Independent Accountants n/a - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Sysco Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sysco Corporation Date: November 15, 2010 By: /s/Michael C. Nichols Michael C. Nichols Senior Vice President, Administration, General Counsel and Corporate Secretary - 3 -
